Citation Nr: 0115625	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 determination by the VA Regional Office 
(RO) that the appellant was not eligible for VA benefits 
because the individual on whose service benefits were claimed 
had no active service in the Armed Forces of the United 
States.  The appellant perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
in order to assist her in substantiating her claim for VA 
compensation benefits.

2.  The service department has certified that H-1, the 
individual on whose service the appellant has claimed VA 
benefits, had no active service in the Armed Forces of the 
United States, including recognized guerrilla service.


CONCLUSION OF LAW

The appellant is not eligible for benefits under the laws 
administered by VA.  38 U.S.C.A. §§ 101(2), 101(24), 107, 
5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service of the United States and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§ 3.1(d).  In determining whether an individual had any 
recognized active service, service in the Commonwealth Army 
of the Philippines is included, from and after the dates they 
were called into service of the Armed Forces of the United 
States.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service 
as a guerrilla is also included if the individual served 
under a commissioned officer of the United States Army, Navy, 
or Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).  The 
active service in the guerrilla forces will be the period 
certified by the service department.  38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Report of Transfer or Discharge from 
the Armed Forces of the United States, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the service department.  
VA may accept that evidence if the evidence is a document 
issued by the service department, the document contains the 
needed information, and VA finds that the document is genuine 
and that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203.

The Board notes that the statute pertaining to VA's duty to 
assist the appellant in developing the evidence in support of 
her claim was recently revised.  In accordance with the 
revised statute, VA has a duty to notify her of the evidence 
needed to substantiate her claim and to assist her in 
obtaining the relevant evidence, if a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  

In the September 2000 notice informing her of the denied 
claim and the November 2000 statement of the case, the RO 
informed the appellant as to the factual and legal bases for 
the determination that she was not eligible for benefits 
under the laws administered by VA.  She was given the 
opportunity to submit evidence and arguments in response to 
that notice.  The RO also requested verification of the 
claimed military service from the National Personnel Records 
Center (NPRC), which certification was negative.  Because the 
resolution of her appeal is based on the certification of 
service by the service department, VA has no further duty to 
notify the appellant of the evidence required to substantiate 
her appeal or to assist her in developing evidence, in that 
no reasonably possibility exists that such assistance would 
aid in substantiating her claim.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1991) (strict adherence to procedural rules is 
not required if no benefit would flow to the appellant).  

In December 1998 the appellant requested reinstatement of 
Dependency and Indemnity Compensation benefits based on 
alleged service of H-1 on the basis that her subsequent 
marriage to H-2 had ended due to H-2's death in 1990.  The RO 
was unable to locate the original claims file, and 
reconstructed the file following submission of the claim in 
December 1998.  The record shows that H-1, the individual on 
whose service the appellant claims benefits, purportedly 
served in the Commonwealth Army of the Philippines in the 
service of the Armed Forces of the United States from 
December 1941 until his death at Bataan in March 1942.  In 
support of her claim the appellant submitted a May 1998 
certification of service from the Armed Forces of the 
Philippines attesting to that service, and a June 1948 
document showing that she had been given arrears in pay due 
H-1 from March 1942 to October 1944.  She also submitted 
documents from VA indicating that she had received 
compensation benefits prior to July 1951.

The RO requested verification of the claimed service from the 
NPRC in May 2000.  That agency provided a copy of a July 1951 
certification of service indicating that H-1's claimed 
service from December 1941 to March 1942 could not be 
verified, in that the service department records did not 
disclose that he had any recognized guerrilla service, nor 
was he a member of the Commonwealth Army of the Philippines 
in the service of the Armed Forces of the United States.  The 
document also shows that it superceded all previous 
determinations regarding the individual's service.

In her notice of disagreement and substantive appeal the 
appellant asserted that the H-1 did have qualifying service, 
in that she had previously received compensation benefits 
until she remarried in 1966.  In a December 2000 memorandum 
for the file the RO Adjudication Officer indicated that it 
appeared, based on the documents submitted by the appellant, 
that the service department originally determined that H-1 
had qualifying service, and VA benefits were paid.  Those 
benefits were apparently terminated following the July 1951 
re-certification by the service department that H-1 had no 
qualifying service, not following the appellant's  remarriage 
in 1966.

In any event, the service department evidence does not show 
that H-1 had any qualifying service in the Armed Forces of 
the United States.  The certification of service by the 
service department is binding on VA.  Spencer v West, 13 Vet. 
App. 376 (2000).  The certification of service by the Armed 
Forces of the Philippines is not probative, because it was 
not issued by the service department.  The Board finds, 
therefore, that the individual on whose service the appellant 
has claimed benefits was not a "veteran" for VA benefits 
purposes, and that the preponderance of the evidence is 
against the claim of entitlement to VA benefits.  D'Amico v. 
West, 209 F3d 1322 (Fed. Cir. 2000).


ORDER

Basic eligibility not having been shown, the claim of 
entitlement to VA benefits is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

